In an action upon a wage deduction order, commenced by a summons and motion for summary judgment in lieu of complaint, defendants appeal from (1) an order of the Supreme Court, Dutchess County, dated December 23, 1975, which, inter alia, granted the motion and (2) a judgment of the same court, entered thereon on December 29, 1975. Order and judgment affirmed, with one bill of $50 costs and disbursements. We hold that a wage deduction order, issued pursuant to section 49-b of the Personal Property Law in aid of a final judgment, should be deemed "an instrument for the payment of money only”, within the purview of CPLR 3213. Hopkins, Acting P. J., Margett, Damiani and Rabin, JJ., concur.